  Case 19-01034          Doc 27         Filed 01/16/20 Entered 01/16/20 16:45:16            Desc Main
                                          Document     Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MASSACHUSETTS
                                            EASTERN DIVISION

  In re

  SANDRA FURRIER,                                         Chapter 13
                                                          Case No. 17‐11769‐FJB
                            Debtor

  SANDRA FURRIER,

                            Plaintiff

  v.
                                                          Adversary Proceeding
                                                          No. 19‐1034
  LIBERTY HOME EQUITY SOLUTIONS,
  INC.,

                            Defendant



                                 MEMORANDUM OF DECISION and ORDER

          This adversary proceeding is before the Court on the defendant’s motion to dismiss each of the

complaint’s four counts for failure to state a claim on which relief can be granted.

Background

          Sandra Furrier (the “Debtor”), owns and resides in certain real property (the “Property”) that

she inherited from her now‐deceased parents. When her father was alive, he encumbered the Property

with a reverse mortgage (“the Mortgage”) in favor of Liberty Home Equity Solutions, Inc. (“Liberty”),

which mortgage secured payment of a promissory note that the father gave to Liberty. The note became

due and payable upon his death, on September 30, 2016. The Debtor owns the Property subject to

Liberty’s mortgage.
  Case 19-01034            Doc 27   Filed 01/16/20 Entered 01/16/20 16:45:16                 Desc Main
                                      Document     Page 2 of 6


        On May 12, 2017, the Debtor filed a petition for relief under chapter 13 of the Bankruptcy Code,

thereby commencing the case in which the present adversary proceeding arises. In the case, Liberty has

filed a proof of claim, asserting a secured claim, based on the Mortgage, in the amount of $289,767.15.

In her complaint in this adversary proceeding, the Debtor alleges that, wanting to pay off the promissory

note by refinancing the Property (so that she could retain the Property as her residence), she several

times asked Liberty for a payoff statement, but that Liberty’s responses were untimely, inaccurate, and

of unreasonable duration. She further alleges that notwithstanding a pending sale of the property that

would have fully paid off the promissory note, Liberty unreasonably refused to postpone its then‐

pending foreclosure sale. As a result of these actions, the Debtor alleges, Liberty caused her damages,

including economic loss, loss of equity in her home, decreased credit score, lost opportunities,

emotional damages, costs, and attorney’s fees. On the basis of these allegations, the Debtor asserts four

counts for relief.

        By the motion now before the Court, Liberty seeks dismissal of all four counts for failure to state

a claim on which relief can be granted. Fed. R. Civ. P. 12(b)(6), made applicable to these proceedings by

Fed. R. Bankr. P. 7012(b). To survive a motion to dismiss under Rule 12(b)(6) the complaint must state a

claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court should view the

well‐pleaded facts in the light most favorable to the non‐moving party and assume the veracity of such

facts. Id. at 679. For the reasons below, the motion must be denied as to each count.

Analysis

        A.       Count I

        In Count I, the Debtor seeks damages under MASS. GEN. LAWS ch. 183, § 54D(e) for alleged

violations by Liberty of § 54D. Section 54D of chapter 183 obligates a mortgagee to respond to certain

requests for a written payoff statement, establishes requirements for such responses, and subjects the

mortgagee to liability for failing without reasonable cause to provide a timely payoff statement as


                                                     2
  Case 19-01034         Doc 27      Filed 01/16/20 Entered 01/16/20 16:45:16                  Desc Main
                                      Document     Page 3 of 6


required by that section. See generally MASS. GEN. LAWS ch. 183, § 54D. It specifies when the obligation

to provide a timely payoff statement arises: “[u]pon request of 1 or more obligors on a mortgage note,

or an authorized person on behalf thereof[.]” Liberty argues that Count I fails to state a claim on which

relief can be granted because the Debtor is neither an “obligor on a mortgage note” nor an “authorized

person on behalf thereof” as those terms are used in § 54D, and therefore her demands for a payoff

letter cannot have triggered obligations under § 54D(a). The Debtor responds that, as the owner of the

property that is subject to the mortgage that secures the promissory note in question, she is an obligor

on the promissory note within the meaning of the statute. (She does not purport to be an “authorized

person.”) It is undisputed that the Debtor is not a party to the promissory note that Liberty’s mortgage

secures.

        The issue presented is whether an owner of property subject to a mortgage that secures a

promissory note is, as such, “an obligor on a mortgage note” within the meaning of § 54D(a). The term

obligor is not defined in the statute, so I must construe the term according to its ordinary usage. By

virtue of the fact that the owner’s property is obligated on the promissory note—the mortgage creates a

right to sell the property for payment of the promissory note—the owner is obligated on the note. To be

sure, that obligation is based on the mortgage, not on the promissory note itself, and the obligation is

limited to the property. The mortgage does not impose on the property owner a more general, in

personam liability. Still, the mortgage makes the owner obligated on the note by making the owner’s

property obligated on the note. Nothing in § 54D(a) requires that the “obligation on the mortgage note”

arise solely from the note itself or be in personam or more general in nature. The limited liability created

by the mortgage is real liability and makes the property owner an obligor on the mortgage note within

the meaning of § 54D(a). Surely, this reading respects the ordinary meaning of the term obligor and its

context in the statute. Liberty’s motion to dismiss must therefore be denied as to Count I.




                                                     3
  Case 19-01034         Doc 27      Filed 01/16/20 Entered 01/16/20 16:45:16                 Desc Main
                                      Document     Page 4 of 6


        B.       Count II

        In Count II the Debtor seeks damages for Liberty’s alleged violation of an implied covenant of

good faith and fair dealing by four categories of actions: (a) repeatedly failing to provide timely payoff

statements, (b) repeatedly failing to provide payoff statements giving her a reasonable amount of time

to pay off the Mortgage, (c) repeatedly providing the Debtor with payoff statements that were

inaccurate, and (d) refusing to postpone a foreclosure auction in spite of a pending sale that would have

provided it full payment of the Mortgage. Liberty’s motion seeks dismissal of the entirety of this count,

as to all the predicate actions the Debtor advances, but Liberty’s arguments address only so much of the

count as is predicated on the last action, Liberty’s alleged refusal to postpone a foreclosure auction to

permit a pending sale that would have provided it full payment of the Mortgage. With respect to this

action, Liberty seeks dismissal on the basis that the implied covenant of good faith and fair dealing—the

applicability of which Liberty does not dispute—“does not serve to impute greater rights or impose

impractical duties not contemplated in the contractual relationship.” Uno Restaurants v. Boston

Kenmore Realty, 441 Mass. 376, 388 (2004). Citing language in the mortgage (which language is neither

in or nor attached to the complaint), Liberty argues that a duty to postpone a scheduled foreclosure

auction would be at odds with Liberty’s express rights under the mortgage to foreclose. The Debtor

responds, citing a Massachusetts Superior Court decision, that a mortgagee’s refusal to postpone its

foreclosure of a residential mortgage to permit a pending sale to be completed was, in the absence of

evidence that the mortgagee would have suffered financial loss, a breach of the mortgagee’s duty to

exercise the utmost good faith and use reasonable diligence to protect the interests of the defaulting

home owner. Snowden v. Chase Manhattan Mortg. Corp., 2003 WL 22519518, at *4‐5 (Mass. Super.

Nov. 5, 2003).

        The motion must be denied as to so much of Count II as is predicated on the actions in

categories (a), (b), and (c) above. The motion simply does not address them.


                                                     4
  Case 19-01034         Doc 27      Filed 01/16/20 Entered 01/16/20 16:45:16                 Desc Main
                                      Document     Page 5 of 6


        With regard to the category (d) action, the court will, for the following reasons, deny the

motion. First, the motion is based in part on language of the mortgage that is not in the complaint. The

fact that it is publicly recorded and that the complaint specifies the recording location does not make

the language of the mortgage appropriate for consideration on a Rule 12(b)(6) motion. Second, and

more importantly, I am presented with two opposing Massachusetts cases. My duty is to determine

how the Commonwealth’s highest court, the Supreme Judicial Court (SJC), would decide the issue, so I

do not view Snowden as dispositive, especially where Uno Restaurants is both later in time and by the

SJC itself. However, Snowden was, as here, a consumer case, whereas Uno Restaurants involved two

commercial entities, and that can make a difference in how issues of contractual fair play are

determined. Also, the principle that Liberty urges on the Court, that the implied covenant of good faith

and fair dealing does not serve to impute greater rights or impose impractical duties not contemplated

in the contractual relationship, might, if not tempered, swallow the implied covenant whole, which

reads too much into Uno Restaurants. I reserve judgment on this issue of Massachusetts law for

determination on a fuller determination of the facts.

        C.      Count III

        In Count III, the Debtor alleges that the conduct that forms the basis of Counts I and II

constitutes “unfair or deceptive acts or practices” within the meaning of MASS. GEN. LAWS ch. 93A, § 2,

for which she seeks actual and treble damages, plus costs and attorney’s fees, under § 9 of the same

statute. Liberty argues that the Debtor’s failure to send a demand letter is fatal to her claim under

MASS. GEN. LAWS ch. 93A, § 9. Subsection 9(3) establishes a demand requirement that serves as a

prerequisite of suit under § 9, but the requirement is subject to express exceptions: “[t]he demand

requirements of this paragraph shall not apply if the claim is asserted by way of counterclaim or cross‐

claim, or if the prospective respondent does not maintain a place of business or does not keep assets

within the commonwealth[.]” MASS. GEN. LAWS ch. 93A, § 9(3). Count III is a counterclaim to the proof of


                                                     5
  Case 19-01034          Doc 27      Filed 01/16/20 Entered 01/16/20 16:45:16                   Desc Main
                                       Document     Page 6 of 6


claim that Liberty has filed in this bankruptcy case. Therefore, the counterclaim exception applies, and

no demand letter was required. In addition, the Debtor specifically pled in her Complaint that Liberty

does not maintain a place of business in Massachusetts and that it does not keep assets within the

Commonwealth. (Complaint, at ¶¶ 90‐91). For purposes of a motion to dismiss, I must accept these pled

facts as true. The SJC has ruled that a plaintiff need not send a demand letter if the defendant “either

lacks a place of business in Massachusetts or does not keep assets in Massachusetts.” Moronta v.

Nationwide Mortgage LLC, 476 Mass. 1013, 1015 (2016) (emphasis added). At this stage of the

proceeding, the allegations in the complaint are sufficient to create two further grounds for non‐

applicability of the demand letter requirement. For all these reasons, the absence of a demand letter

does not cause Count III to fail to state a claim on which relief can be granted.

        D.       Count IV

        Count IV is an objection to Liberty’s proof of claim. While Liberty argues that the Debtor has

failed to state specific facts to support her objection, the Debtor in fact relies on all the facts stated in

her complaint, and each of Counts I, II, and III, as her basis. In essence, Count IV uses Counts I, II, and

III—all of them counterclaims to the secured claim that Liberty has filed in this case—as the basis for a

defense of setoff to that secured claim. Setoff is a valid defense to a claim, capable of reducing the

amount of the claim; I do not understand Liberty to contend otherwise. So understood, Count IV does

not fail to state a valid objection to Liberty’s secured claim.

Conclusion and Order

        For the reasons set forth above, Liberty’s Motion to Dismiss Complaint [#14] is hereby denied.



Date: January 16, 2020                             _______________________________
                                                   Frank J. Bailey
                                                   United States Bankruptcy Judge




                                                       6
